PER CURIAM.
Appellant appeals the denial of his motion to correct his sentence arguing that his sentence as a habitual violent offender, imposed for a life felony, is illegal based on the unconstitutionality of Chapter 95-182, Laws of Florida. That law amended section 775.084, Florida Statutes. (1993), to include life felonies as crimes for which habitual offender sentences may be imposed. See Summers v. State, 747 So.2d 987, 988 (Fla. 5th DCA 1999). Prior to that amendment, life felonies were not subject to habitualization. We reverse and remand for reconsideration of the sentence under sentencing laws in effect immediately prior to the 1995 amendments. See Lewis v. State, 764 So.2d 874 (Fla. 4th DCA 2000).
WARNER, C.J., STONE and KLEIN, JJ., concur.